   Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




             PLAINTIFFS’ MEMORANDUM IN OPPOSITION
       TO FOREST’S MOTION IN LIMINE 8 TO REMOVE PRIVILEGE
             REDACTION LABELS FROM TRIAL EXHIBITS
       Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 2 of 7



                                                TABLE OF CONTENTS


                                                                                                                                  Page
I.   ARGUMENT........................................................................................................................... 1




                                                                   i
        Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 3 of 7



                                    TABLE OF AUTHORITIES

Cases                                                                                             Page(s)


In re Gen. Motors LLC Ignition Switch Litigation,
  No. 14-MD-2543 (JMF), 22015 U.S. Dist. LEXIS 163255 (S.D.N.Y. Dec. 3, 2015) ............ 1, 2

King Drug Co. of Florence v. Cephalon, Inc.,
  No. 2:06-cv-1797, 2016 U.S. Dist. LEXIS 7477 (E.D. Pa. Jan. 22, 2016) ................................. 1




                                                    ii
        Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 4 of 7



   I.      ARGUMENT

        Plaintiffs submit this opposition to Forest’s Motion in Limine 8, which seeks to remove

privilege redaction labels from trial exhibits.

        Plaintiffs do not presently intend to question witnesses concerning the presence of

redactions on trial exhibits, and thus do not oppose this Motion to the extent it seeks to remove

only the word “Privileged” from redaction labels. However, Forest’s Motion also seeks to

remove the word “Redacted” from these same exhibits and the entire box used to indicate where

redactions have occurred on trial exhibits. Plaintiffs oppose this motion to the extent that it seeks

to remove these markings in their entirety because their removal could potentially confuse the

jury, as the blank spaces left behind by removing the stamp entirely could draw the jury’s

attention and confuse the jury as to obviously missing substantive material.

        Further, there is no burden for Forest to remove the word “Privileged” from the redacted

documents. Forest itself contends that the more extensive change for which it advocates–

completely removing all indications that documents have been redacted – results in “no burden.”

Therefore, Plaintiffs’ compromise position here, removing only the word “Privileged,” also

poses no burden.

        This compromise approach – removing the word “privileged” but retaining the word

“Redacted” and the box showing the area of the redaction – is consistent with the one case

Defendants cite on this issue, In re Gen. Motors LLC Ignition Switch Litigation, No. 14-MD-

2543 (JMF), 2015 U.S. Dist. LEXIS 163255, at *382-*387 (S.D.N.Y. Dec. 3, 2015). In that

case, Judge Furman did not allow defendants to completely remove all markings showing that

exhibits were redacted. Instead, the Court reasoned that “that there is no reason for ‘privilege,’

‘work product,’ or other markings indicative of privilege assertions to appear in exhibits,” and it



                                                  1
      Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 5 of 7



ordered that only those markings be removed from documents before publication to the jury.

With Plaintiffs’ limited opposition here, which would allow Forest to remove the word

“Privileged,” but retain the word “Redacted” and the box showing the area of the redaction, the

result the Plaintiffs seek here is consistent with In re Gen. Motors LLC Ignition Switch

Litigation.

       The one other case Forest cites, King Drug Co. of Florence v. Cephalon, Inc., No. 2:06-

cv-1797, 2016 U.S. Dist. LEXIS 7477, at *26-*29 (E.D. Pa. Jan. 22, 2016), had nothing to do

with allowing the word “Redacted” to be used on certain exhibits. It concerned whether

attorneys should be allowed to ask questions that would be answered with the invocation of

attorney-client privilege.

       Plaintiffs respectfully request that the Court (a) deny Forest’s Motion to the extent it

seeks to remove the entirety of redaction labeling from trial exhibits and (b) allow only the

removal of the word “privileged” from redaction labeling.



Dated: June 14, 2019                          Respectfully Submitted:

                                                     /s/ Dan Litvin

 David F. Sorensen                                   Bruce E. Gerstein
 Ellen T. Noteware                                   Joseph Opper
 Daniel C. Simons                                    Kimberly M. Hennings
 Nick Urban                                          Dan Litvin
 Berger Montague PC                                  Garwin Gerstein & Fisher LLP
 1818 Market Street, Suite 3600                      88 Pine Street, 10th Floor
 Philadelphia, PA 19103                              New York, NY 10005
 Tel: (215) 875-3000                                 Tel: (212) 398-0055
 Fax: (215) 875-4604                                 Fax: (212) 764-6620
 dsorensen@bm.net                                    bgerstein@garwingerstein.com
 enoteware@bm.net                                    jopper@garwingerstein.com
 dsimons@bm.net                                      khennings@garwingerstein.com
 nurban@bm.net                                       dlitvin@garwingerstein.com



                                                 2
    Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 6 of 7



Peter Kohn                                     David C. Raphael, Jr.
Joseph T. Lukens                               Erin R. Leger
Faruqi & Faruqi, LLP                           Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd., Suite 1550          3600 Jackson Street, Suite 111
Philadelphia, PA 19103                         Alexandria, LA 71303
Tel: (215) 277-5770                            Tel: (318) 445-4480
Fax: (215) 277-5771                            Fax: (318) 487-1741
pkohn@faruqilaw.com                            draphael@ssrllp.com
jlukens@faruqilaw.com                          eleger@ssrllp.com

                                               Stuart E. Des Roches
                                               Andrew W. Kelly
                                               Odom & Des Roches, LLC
                                               650 Poydras Street, Suite 2020
                                               New Orleans, LA 70130
                                               Tel: (504) 522-0077
                                               Fax: (504) 522-0078
                                               stuart@odrlaw.com
                                               akelly@odrlaw.com

                                               Russ Chorush
                                               Heim Payne & Chorush, LLP
                                               1111 Bagby, Suite 2100
                                               Houston, TX 77002
                                               Tel: (713) 221-2000
                                               Fax: (713) 221-2021
                                               rchorush@hpcllp.com


                    Counsel for the Direct Purchaser Class Plaintiffs




                                           3
Case 1:15-cv-07488-CM-RWL Document 833 Filed 06/14/19 Page 7 of 7




                        CERTIFICATE OF SERVICE

I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.


                                             Respectfully submitted,

                                             /s/ Dan Litvin
                                             Dan Litvin




                                        4
